Gilbert, Justice.
1. Equity will not take cognizance of a plain legal right where an adequate and complete remedy is provided by law. Code of 1933, § 37-120.
2. Sections 92-4408 and 92-4409 of the Code of 1933 provide for the ruling of a city marshal for the distribution of funds-coming into his hands from the sale of property.
*754No. 10854.
June 22, 1935.
3. The court erred in overruling the general demurrer, and in granting an interlocutory injunction.

Judgment reversed.


All the Justices concur.

Noah J. Stone, for plaintiff in error.
Albert B. Mayer, J. 0. Savage, G. S. Winn, and Bond Almand, contra.